                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                 )
BRAD LIEBERMAN,                                  )
                                                 )
               Petitioner,                       )
                                                 )
       vs.                                       )       1:18 CV 5516
                                                 )       Hon. Marvin E. Aspen
GREGORY SCOTT, Program Director,                 )
Rushville Treatment and Detention                )
Facility, Illinois Department of Human           )
Services,                                        )
                                                 )
               Respondent.                       )

                             MEMORANDUM OPINON AND ORDER

MARVIN E. ASPEN, District Judge:

       Before us is Petitioner Brad Lieberman’s pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254(d) and Respondent Gregory Scott’s motion to dismiss for lack of

jurisdiction. (Pet. (Dkt. No. 1); Mot. (Dkt. No. 6).) For the reasons set forth below, we grant

Respondent’s motion and dismiss Lieberman’s petition for lack of jurisdiction.

                                        BACKGROUND

       The following facts and procedural history are taken from the decision of the Illinois

Appellate Court, People v. Lieberman, 2017 IL App (1st) 150494–U, appeal denied,

89 N.E.3d 760 (table) (Ill. 2017). 1 A jury in Cook County, Illinois found Petitioner guilty of

rape on September 22, 1980. Id. ¶ 4. On October 3, 1980, in a separate case pending in Lake



1
  We rely on the Appellate Court as the last state court to consider Petitioner’s present claims on
the merits. Boyd v. Boughton, 798 F.3d 490, 492 (7th Cir. 2015); McFowler v. Jaimet,
349 F.3d 436, 446 (7th Cir. 2003). The facts taken from the state court decision are presumed to
be correct unless Petitioner meets his “burden of rebutting the presumption of correctness by
clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).
County, Illinois, Petitioner was found guilty of rape, robbery, and intimidation. Id. ¶ 5.

Thereafter, Petitioner was sentenced on the Cook County verdict. Id. Although the maximum

sentence of Petitioner’s rape conviction was thirty years’ imprisonment, the trial court used the

Lake County guilty verdict to justify imposing an extended fifty-year sentence pursuant to

Illinois law that allowed such a sentence if the convicted person was “previously convicted” of a

similar felony in the preceding ten years. Id. (citing 730 ILCS 5/5-5-3.2(b)).

       On direct appeal, the Illinois Appellate Court vacated Petitioner’s extended-term Cook

County sentence and remanded to the trial court for resentencing. Id. ¶ 6. The appellate court

reasoned that as Petitioner had not yet been sentenced in the Lake County case, there was not yet

a “conviction” in that case, and the Cook County court improperly considered the Lake County

case in imposing an extended-term sentence. Id.; see also People v. Lieberman,

107 Ill. App. 3d 949, 959, 438 N.E.2d 516, 524 (1st. Dist. 1982) (vacating Petitioner’s Cook

County sentence).

       By the time of the Cook County resentencing hearing on January 6, 1983, Petitioner had

been sentenced to thirty years’ imprisonment in the Lake County case. Lieberman,

2017 IL App (1st) 150494–U ¶ 7. Based on that conviction, the Cook County court again

imposed an extended-term sentence, this time for forty years, to run concurrent with Petitioner’s

Lake County sentence. Id. Petitioner did not appeal the forty-year extended term sentence. Id.

       On January 6, 2000, three days before Petitioner was scheduled to be released from

prison, the State of Illinois filed to have Petitioner involuntarily civilly committed pursuant to

Illinois’ Sexually Violent Persons Commitment Act (“SVPCA”), 725 ILCS 207/1 et seq. Id. ¶ 8.

Since that time, Petitioner has remained in the custody of the Illinois Department of Human

Services as a sexually violent person. Id.



                                                  2
       Petitioner subsequently attempted three times to challenge the forty-year extended-term

Cook County sentence in Illinois state courts under the same legal argument. Id. ¶¶ 11–14.

First, in January 2003, Petitioner filed a pro se postconviction petition for release from custody.

Id. ¶ 11. “The circuit court found that postconviction relief was unavailable because defendant

had fully served his prison sentence, including his three-year term of mandatory supervised

release, and dismissed his petition.” Id. The state appellate court affirmed, observing that

Petitioner did not qualify for postconviction relief where he had completed serving his criminal

conviction and his continued detention as a sexually violent person was civil in nature. Id.

Second, in June 2011, Petitioner filed a pro se state petition for habeas corpus, which the trial

court denied as res judicata, and which the appellate court affirmed. Id. ¶¶ 12–13.

       Third, on September 9, 2014, Petitioner, through counsel, filed an “‘Arna’ Motion for

Emergency Correction of Void Extended Term Sentence and Order Nunc Pro Tunc,” seeking to

correct a “void, illegal and excessive extended term of imprisonment.” Id. ¶ 14. The circuit

court denied Petitioner’s motion as res judicata. Id. ¶ 20. The Illinois Appellate Court affirmed

the lower court’s denial, id. ¶ 36, and the Illinois Supreme Court denied a petition for leave to

appeal. People v. Lieberman, 89 N.E.3d 760 (table), 417 Ill. Dec. 841 (Ill. 2017). This last

appellate decision forms the basis for the present habeas petition. (Pet. at 4.)

II.    THE PRESENT PETITION

       We construe Petitioner’s pro se petition liberally. Parker v. Four Seasons Hotels, Ltd.,

845 F.3d 807, 811 (7th Cir. 2017) (“A trial court is obligated to liberally construe a pro

se plaintiff’s pleadings.” (citing Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200

(2007); Kelley v. Zoeller, 800 F.3d 318, 325 (7th Cir. 2015); Nichols v. Mich. City Plant

Planning Dept., 755 F.3d 594, 600 (7th Cir. 2014)). Petitioner seeks habeas review on the



                                                  3
ground that he was sentenced to an illegal extended-term sentence. (Pet. at 5 (stating “petitioner

was sentenced to an illegal extended term sentence” as sole ground for relief).) Petitioner

recounts the history recited above involving his sentencing and resentencing on the Cook County

rape conviction and restates his arguments from state court that his extended-term sentence is

illegal. (Id. at 5–6.) Petitioner claims that the extended-term sentence violates the Due Process

Clause of the Fourteenth Amendment. (Id. at 6.) Petitioner now challenges his sentence because

had he been given a thirty-year instead of an extended forty-year sentence, he would have been

released in 1995 (assuming day-for-day credit under Illinois law), before the January 1, 1998

effective date of the SVPCA under which he is currently confined. (Id. at 5–6.) See

725 ILCS 207/99.

                                            ANALYSIS

       Respondent advances two arguments to dismiss Petitioner’s habeas application for lack

of jurisdiction. (Mot. at 2–3.) First, Respondent argues we lack jurisdiction because Petitioner

has already sought habeas relief in federal court and did not seek prior authorization from the

federal appellate court to file a successive petition. (Id.) Second, Respondent argues we lack

jurisdiction because Petitioner is no longer in custody pursuant to the conviction he wishes to

challenge. (Id. at 3.) Because we conclude that Petitioner’s habeas application is a “second or

successive” petition that the court of appeals did not authorize, we address only Respondent’s

first argument.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs

Petitioner’s habeas application. See 28 U.S.C. §§ 2244, 2254. AEDPA sets stringent procedural

limits on attempts to seek federal habeas review of a state court conviction more than once:

“Before a second or successive application permitted by this section is filed in the district court,



                                                  4
the applicant shall move in the appropriate court of appeals for an order authorizing the district

court to consider the application.” Id. § 2244(b)(3)(A). Without prior approval from the court of

appeals, the district court is without jurisdiction to hear a “second or successive” habeas petition.

Burton v. Stewart, 549 U.S. 147, 149, 127 S. Ct. 793, 794 (2007) (failure to “comply with the

gatekeeping requirements of 28 U.S.C. § 2244(b) . . . deprive[s] the District Court of jurisdiction

to hear” successive habeas claims); In re Page, 170 F.3d 659, 661 (7th Cir. 1999), op.

supplemented on denial of reh’g, 179 F.3d 1024 (7th Cir. 1999) (“Section 2244(b)(3)(A) ‘is an

allocation of subject-matter jurisdiction to the court of appeals. A district court must dismiss a

second or successive petition, without awaiting any response from the government, unless the

court of appeals has given approval for the filing.’” (quoting Nuñez v. United States,

96 F.3d 990, 991 (7th Cir. 1996)).)

       In Burton v. Stewart, the United States Supreme Court ruled that the district court lacked

jurisdiction to entertain a successive habeas petition where the petitioner had not obtained

authorization from the appellate court to file it. 549 U.S. at 149, 127 S. Ct. at 794. Burton was

convicted in 1994 on state charges and, after a series of sentencings and remands, was finally

sentenced on March 16, 1998 to 562 months’ custody. Id. at 151, 127 S. Ct. at 795. Burton’s

first habeas petition, filed in December 1998, challenged only the constitutionality of his

1994 conviction. Id. at 151, 127 S. Ct. at 795. His second petition, filed in 2002, challenged

only the constitutionality of his 1998 sentence. Id. at 152, 127 S. Ct. at 796. In finding Burton’s

second filing an unauthorized “second or successive” petition under AEDPA, the Court

reasoned:




                                                  5
       When Burton filed his first petition, the 1998 petition, he was being held in custody
       pursuant to the 1998 judgment, which had been entered some nine months earlier. When
       he filed his second petition, the 2002 petition, he was still being held in custody pursuant
       to the same 1998 judgment. In short, Burton twice brought claims contesting the same
       custody imposed by the same judgment of a state court.

Id. at 153, 127 S. Ct. at 796.

       Respondent argues we have no power to hear Petitioner’s instant claim because this is his

second habeas petition challenging his state-court criminal sentence and Petitioner did not first

obtain leave from the Seventh Circuit to file a successive claim. (Mot. at 2–3.) Respondent

bases his argument on Lieberman v. Washington, 128 F.3d 1085 (7th Cir. 1997), which

considered and rejected a previous habeas petition filed by Petitioner. (See Mot. at 1.) The

Seventh Circuit recounted that Petitioner filed pro se habeas corpus petitions with the federal

district court in 1993 challenging both his Cook County and Lake County convictions after he

had exhausted his state postconviction remedies. Id. at 1087. The district court consolidated the

two petitions and “concluded that, in light of the overwhelming evidence supporting both the

Cook County conviction and the Lake County convictions, Lieberman was not entitled to a writ

of habeas corpus in either case.” Id. at 1088. The Seventh Circuit affirmed. Id. at 1098.

       A review of Petitioner’s previous habeas case confirms that Burton’s circumstances are

present here. Per Burton, Petitioner’s two habeas petitions seek to challenge the same judgment

of the same court. 549 U.S. at 153, 127 S. Ct. at 796. When Petitioner filed his first habeas

petition in 1993, he had been in custody pursuant to his 1983 Cook County sentence for ten

years. Lieberman, 128 F.3d at 1087 (stating Petitioner filed pro se habeas petitions in 1993).

Petitioner did not then advance, and the appeals court did not consider, the argument presently

before us that Petitioner’s 1983 extended-term Cook County sentence was illegal. Petitioner

now challenges that sentence. (See Pet. at 1 (stating Petitioner was re-sentenced to forty-year



                                                 6
extended term on January 6, 1983); id. at 5 (same).) Burton held that successive petitions that

first attack a conviction and later challenge the sentence emanating from that conviction are

aimed at the “same judgment,” and the latter petition is therefore barred without prior

authorization under Section 2244(b)(3)(A). 549 U.S. at 153, 127 S. Ct. at 796; see also

Magwood v. Patterson, 561 U.S. 320, 339, 130 S. Ct. 2788, 2801 (2010) (“Although the

petitioner [in Burton] had styled his first petition as a challenge to the 1994 conviction and his

second petition as a challenge to the 1998 sentence, we concluded that both attacked the same

‘judgment’ because the 1998 sentence was already in place when the petitioner filed his first

application for federal habeas relief.”); Benton v. Washington, 106 F.3d 162, 163–64

(7th Cir. 1996) (reasoning that if petitioner’s pre-AEDPA habeas application had been properly

filed, his second post-AEDPA habeas application would render him “out of court” under

Section 2244(b)); Nuñez, 96 F.3d at 991 (district court had “no option other than to deny”

successive habeas petition filed post-AEDPA that had not been authorized by appellate court).

So here too, we conclude that Petitioner’s habeas petition is a “second or successive” petition

under Section 2244(b).

       Petitioner does not argue that he has obtained Seventh Circuit authorization to file his

petition. Instead Petitioner contends, quoting Walker v. Roth, 133 F.3d 454 (7th Cir. 1997), that

“a second habeas petition attacking for the first time the constitutionality of a newly imposed

sentence is not a second or successive petition within the meaning of § 2244.” (Resp.

(Dkt. No. 9) at 9.) Walker is distinguishable. In that case, Walker’s first habeas petition

challenged his state conviction. 133 F.3d at 454. His petition was successful, and his case was

sent back to the state court for resentencing. Id. Walker’s second petition attacked only aspects

of that resentencing. Id. at 455. “None of [Walker’s] new claims were raised in his first petition,



                                                  7
nor could they have been; Walker is attempting to challenge the constitutionality of a proceeding

which obviously occurred after he filed, and obtained relief, in his first habeas petition.” Id.

(emphasis added). Unlike Walker, Petitioner is not challenging a proceeding which occurred

after he filed his initial habeas petition. Indeed, had he exhausted his claims, Petitioner could

have challenged his 1993 extended-term sentence in his initial habeas application.

       This leads to Petitioner’s other argument. He contends that he could not have made the

present claim in his initial habeas application because it was not “ripe for Federal review until

the Illinois Supreme Court denied the Petition for Leave to Appeal from the Illinois Appellate

Court.” (Resp. at 9–10.) But the Supreme Court has rejected this argument. Burton,

549 U.S. at 154, 127 S. Ct. at 797 (“There is no basis in our cases for supposing . . . that a

petitioner with unexhausted claims who . . . elects to proceed to adjudication of his exhausted

claims [] may later assert that a subsequent petition is not ‘second or successive’ precisely

because his new claims were unexhausted at the time he filed his first petition.”). When

Petitioner filed his original habeas application, he had both exhausted claims (challenging his

convictions) and unexhausted claims (challenging his extended-term sentence). He cannot now

argue that his second application is not “second and successive” only because he failed to

exhaust all claims when he brought his first petition.

                                          CONCLUSION

       Because we conclude that Petitioner’s habeas application is a “second or successive”

petition under 28 U.S.C. § 2244, and Petitioner has not obtained “an order authorizing the district

court to consider the application” from the court of appeals, id. § 2244(b)(3)(A), we hereby grant




                                                  8
Respondent’s motion to dismiss Petitioner’s habeas application for lack of jurisdiction. It is so

ordered.




                                                     ____________________________________
                                                     Honorable Marvin E. Aspen
                                                     United States District Judge

Dated: May 7, 2019
       Chicago, Illinois




                                                 9
